DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provision of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1 – 20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 6 – 10 and 12 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fee et al. (U.S. Patent Publication No. 2016/0016193 A1) in view of Burns et al. (U.S. Patent Number 5,134,745).
Regarding Independent Claim 1, Fee teaches a paint edger (edging tool, 900) for applying paint with a paint applicator pad (painting pad, 906) that is coupled to the paint edger (900), the paint edger (900) comprising: a frame (Annotated Fig. 10)  including a base (base, 902) having a forward side (Annotated Fig. 10), a rear side (Annotated Fig. 10), a first lateral side (Annotated Fig. 10), and a second lateral side (Annotated Fig. 10) opposite the first lateral side (Annotated Fig. 10), the first lateral side (Annotated Fig. 10) defines a first edge (Annotated Fig. 10); and an ejection mechanism (pad ejector, 918) supported by the frame (Annotated Fig. 10), the ejection mechanism (918) defining a second edge (Annotated Fig. 10) adjacent the second lateral side (Annotated Fig. 10) of the base (902), the ejection mechanism (918; Fig. 11) including an actuator (Annotated Fig. 10), the actuator (Annotated Fig. 10) operable to move the second edge (Annotated Fig. 10) relative to the frame (Annotated Fig. 10) to uncouple the paint applicator pad (906) from the paint edger (900; Paragraph [0067]).  

    PNG
    media_image1.png
    613
    683
    media_image1.png
    Greyscale

Fee does not explicitly teach the actuator operable to move the second edge inwardly relative to the frame to uncouple the paint applicator pad from the paint edger.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the edger of Fee to further include the actuator operable to move the second edge inwardly relative to the frame to uncouple the paint applicator pad from the paint edger, as taught by Burns, to provide a device where the actuator can eject the pad automatically, thus avoiding transfer of paint to the user from the device with a manual ejection.
Regarding Claim 2, Fee, as modified, teaches the paint edger (edging tool, 900) wherein the actuator (Annotated Fig. 10) and the second edge (Annotated Fig. 10) are integrally formed as a single component (Annotated Fig. 10).  
Regarding Claim 3, Fee, as modified, teaches the paint edger (edging tool, 900) wherein the frame (Annotated Fig. 10) includes a turret (908) extending from the base (902; Fig. 10).  
Regarding Claim 4, Fee, as modified, teaches the paint edger (edging tool, 900) wherein the actuator (Annotated Fig. 10) is moveable from a first position (flipped up position; Paragraph [0067]), in which the second edge (Annotated Fig. 10) supports the paint applicator pad (906), and a second position (flipped down; Paragraph [0067), in which the second edge (Annotated Fig. 10) releases the paint applicator pad (906) from the paint edger (900).  
Regarding Claim 6, Fee, as modified, teaches the paint edger (edging tool, 900) wherein the base (902) defines a plane (Annotated Fig. 10) that transverses the forward side (Annotated Fig. 10), the rear side (Annotated Fig. 10), the first lateral side (Annotated Fig. 10), and the second lateral side (Annotated Fig. 10), and wherein the actuator (Annotated Fig. 10) is moveable in a direction parallel to the plane to uncouple the paint applicator (906) from the paint edger (900 as the actuator is moved from the flipped up position to the flipped down position, the actuator is movable in a direction parallel to the plane of the base).  
Regarding Claim 7, Fee, as modified, teaches the paint edger (edging tool, 900) wherein the actuator (Annotated Fig. 10) extends from an opening (recess, 924; Annotated Fig. 10) in the frame (Annotated Fig. 10).  
Regarding Claim 8, Fee, as modified, teaches the paint edger (edging tool, 900) wherein the frame (Annotated Fig. 10) includes an interior (underside of base, 902 that faces paint application pad, 906 with recesses, 924 ; Annotated Fig. 10), and wherein the ejector mechanism (918) is partially disposed in the interior of the frame (Annotated Fig. 10).  
Regarding Claim 9, Fee, as modified, teaches the paint edger (edging tool, 900) wherein the first lateral side (Annotated Fig. 10) defines a first lateral recess (924; Fig. 11) that the first edge (Annotated Fig. 10) is positioned within and the second lateral side (Annotated Fig. 10) defines a second lateral recess (924; Fig. 11) that the second edge (Annotated Fig. 10) is positioned within (Annotated Fig. 10).  
Regarding Independent Claim 10, Fee teaches a paint applicator assembly (Fig. 10) comprising: a paint edger (900) including, a frame (Annotated Fig. 10) having a base (base, 902) with a forward side (Annotated Fig. 10), a rear side (Annotated Fig. 10), a first lateral side (Annotated Fig. 10), and a second lateral side (Annotated Fig. 10) opposite the first lateral side (Annotated Fig. 10), the first lateral side (Annotated Fig. 10) defining a first edge (Annotated Fig. 10), an ejection mechanism (918) supported by the frame (Annotated Fig. 10), the ejection mechanism (918; Fig. 11) including an actuator (Annotated Fig. 10) and defining a second edge (Annotated Fig. 10); and a paint applicator pad (906)  including a first connector (922; Fig. 11) and a second connector (922; Fig. 11), the first connector (922) coupled to the first edge (Annotated Fig. 10 and Fig. 11) of the paint edger (900) and the second connector (922) coupled to the second edge (Annotated Fig. 10 and Fig. 11) of the paint edger (900); wherein the actuator (Annotated Fig. 10) is moveable from a first position (flipped up position; Paragraph [0067]), in which the second edge (Annotated Fig. 10 and Fig. 11) supports the second connector (922), and a second position (flipped down; Paragraph [0067]), in which the second edge (Annotated Fig. 10 and Fig. 11) releases the second connector (922; Paragraph [0067]).  
Fee does not teach the second edge moves away from the second connector to release the second connector.
Burns, however, teaches the second edge (13) moves away from the second connector (12) to release the second connector (12; edge, 13 is pushed inwardly by actuator 47 thus moving edge, 13 away from second connector, 12; Fig. 2).

 	Regarding Claim 12, Fee, as modified, teaches the paint applicator assembly (Fig. 10) wherein the first connector (922) is a first upstanding loop (Fig. 11) and the second connector (922) is a second upstanding loop (Fig. 11).  
Regarding Claim 13, Fee, as modified, teaches the paint applicator assembly (Fig. 10) wherein the actuator (Annotated Fig. 10) extends from the frame (Annotated Fig. 10) of the paint edger (900).  
Regarding Independent Claim 14, Fee teaches a paint edger (900) for applying paint with a paint applicator pad (906) that is coupled to the paint edger (900; Fig. 1), the paint edger (900) comprising: a frame (Annotated Fig. 10) including a base (902) having a forward side (Annotated Fig. 10), a rear side (Annotated Fig. 10), a first lateral side (Annotated Fig. 10), and a second lateral side (Annotated Fig. 10) opposite the first lateral side (Annotated Fig. 10), the base (902) defines a plane that transverses the forward side (Annotated Fig. 10), the rear side (Annotated Fig. 10), the first lateral side (Annotated Fig. 10), and the second lateral side (Annotated Fig. 10);  9Attorney Docket No. 208951-9051-USOIan ejection mechanism (918) including an actuator (Annotated Fig. 10) that extends from the frame (Annotated Fig. 10), the actuator (Annotated Fig. 10) is moveable in a direction parallel to the plane to uncouple the paint applicator (906) from the paint edger (906, as the actuator is moved from the flipped up position to the flipped down position, the actuator is movable in a direction parallel to the plane of the base).  
Fee does not teach the actuator slides linearly in a direction parallel to the plane to uncouple the paint applicator pad from the paint edger.
Burns, however, teaches the actuator (47; Fig. 1) slides linearly (Fig. 2) in a direction parallel to the plane to uncouple the paint applicator pad (12) from the paint edger (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the edger of Fee to further include the actuator slides linearly in a direction parallel to the plane to uncouple the paint applicator pad from the paint edger, as taught by 
Regarding Claim 15, Fee teaches the paint edger (edging tool, 900) wherein the ejection mechanism (918) defines an edge (Annotated Fig. 10) configured to support the applicator pad (906) on the paint edger (900).  
Regarding Claim 16, Fee teaches the paint edger (edging tool, 900) wherein the actuator (Annotated Fig. 10) is moveable from a first position (flipped up position; Paragraph [0067]), in which the second edge (Annotated Fig. 10) supports the paint applicator pad (906), and a second position (flipped down; Paragraph [0067), in which the second edge (Annotated Fig. 10) releases the paint applicator pad (906) from the paint edger (900).  
Regarding Claim 17, Fee teaches the paint edger (edging tool, 900) wherein the actuator (Annotated Fig. 10) includes a first portion (Annotated Fig. 11) that extends from the frame (Annotated Fig. 10) and a second portion (Annotated Fig. 11)  that extends within an interior (Annotated Fig. 10) of the frame (Annotated Fig. 11).  

    PNG
    media_image2.png
    616
    603
    media_image2.png
    Greyscale

Claims 5, 11 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fee et al. (U.S. Patent Publication No. 2016/0016193 A1) in view of Constantine (U.S. Patent Publication No. 2017/0165701 A1).
Regarding Claims 5 and 11, Fee, as modified, teaches all of the elements of claims 4 and 10 as discussed above.
Fee does not teach the paint edger wherein the actuator is biased to the first position by a spring.  
Constantine, however, teaches the paint edger (1) wherein the actuator (depressible button, 2) is biased to the first position by a spring (spring, 9; Paragraph [0036]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the edger of Fee to further include the actuator is biased to the first position by a spring, as taught by Constantine, to provide a device where the actuator can be returned automatically, thus avoiding transfer of paint to the user from the device with a manual return.
Regarding Claim 18, Fee, as modified, teaches all of the elements of claims 17 as discussed above.
Fee does not teach the paint edger wherein the first portion of the actuator is generally cylindrical.  
Constantine, however, teaches the paint edger (1) wherein the first portion of the actuator (2) is generally cylindrical (Fig. 4 – Constantine teaches a cylindrical body as shown in Fig. 4).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the edger of Fee to further include the first portion of the actuator is generally cylindrical, as taught by Constantine, to provide a device where the actuator can be returned automatically and smoothly, thus avoiding transfer of paint to the user from the device with a manual return.
Regarding Claim 19, Fee, as modified, teaches all of the elements of claims 17 as discussed above.
Fee does not teach the paint edger further comprising a spring positioned on the second portion of the actuator to bias the first portion of the actuator out of the frame.  


    PNG
    media_image3.png
    420
    579
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the edger of Fee to further include a spring positioned on the second portion of the actuator to bias the first portion of the actuator out of the frame, as taught by Constantine, to provide a device where the actuator can be returned automatically and smoothly, thus avoiding transfer of paint to the user from the device with a manual return.
Regarding Claim 20, Fee, as modified, teaches all of the elements of claims 14 as discussed above.
Fee does not teach the paint edger wherein the actuator is a push-button ejector.
Constantine, however, teaches the paint edger (1) wherein the actuator (2) is a push-button ejector (Fig. 1; Paragraph [0030]).
.
Response to Arguments
Applicant's arguments, filed April 20, 2021 with respect to the rejection of claims 1 – 20 under USC 102 and 103 have been fully considered and are persuasive, therefore the rejection has been withdrawn.  
Although Fee teaches a paint edged having an actuator, the reference fails to teach the actuator operable to move the second edge inwardly, as required by amended independent claim 1; the second edge moves away from the second connector to release the second connector, as required by amended independent claim 10; and the actuator slides linearly in a direction parallel to the plane to uncouple the paint applicator pad from thee paint edger, as required by amended independent claim 14.
Applicant's arguments, filed April 20, 2021 with respect to the amended claims 1 – 20 have been fully considered, however, after further consideration and in view of the amendments presented, a new grounds of rejection has been made in view of Burns et al; therefore the arguments are moot as they do not apply to the combination of references made in the current rejection.
Conclusion
Art made of record, however, not relied upon in the current rejection is as follows:  U. S. Patent No. 4,885,876 to Henke teaches a top structure, 30 and a base structure, 26 having an actuator 52 which moves a second edge inwardly and away from the base structure to release said base structure. Henke further teaches the actuator, 52 slides linearly (Fig. 5) in a direction parallel to the plane to uncouple the base structure from the top structure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723